--------------------------------------------------------------------------------

GUARANTY

1.      Identification.

        This Guaranty (the “Guaranty”), dated as of August 14, 2009, is entered
into by Big Chunk Corp., an Alaska corporation (“Guarantor”), for the benefit of
the Collateral Agent identified below and the parties identified on Schedule A
hereto (each a “Lender” and collectively, the “Lenders”).

2.      Recitals.

        2.1      Guarantor is a direct subsidiary of Liberty Star Uranium &
Metals Corp., a Nevada corporation (“Parent”). The Lenders have made and/or are
making loans to Parent (the “Loans”). Guarantor has and will obtain substantial
benefit from the proceeds of the Loans.

        2.2      The Loans are and will be evidenced by certain promissory Notes
issued by Parent on May 22, 2009 and at or about the date of this Guaranty (each
a “Note” and collectively “Notes”) as described on Schedule A hereto pursuant to
subscription agreements dated on May 22, 2009 and at or about the date hereof
(“Subscription Agreements”). The Notes are further identified on Schedule A
hereto and were or will be executed by Parent as “Borrower” or “Debtor” for the
benefit of each Lender as the “Holder” or “Lender” thereof.

        2.3      In consideration of the Loans made, being made, and to be made
by Lenders to Parent and for other good and valuable consideration, and as
security for the performance by Parent of its obligations under the Notes and as
security for the repayment of the Loans and all other sums due from Parent to
Lenders arising under the Notes (collectively, the “Obligations”), Guarantor,
for good and valuable consideration, receipt of which is acknowledged, has
agreed to enter into this Guaranty.

        2.4      The Lenders have appointed Collateral Agents, LLC as Collateral
Agent pursuant to that certain Collateral Agent Agreement dated as of August 28,
2008 (“Collateral Agent Agreement”), among the Lenders and Collateral Agent.

3.      Guaranty.

        3.1      Guaranty. Guarantor hereby unconditionally and irrevocably
guarantees, jointly and severally with any other Guarantor, the punctual
payment, performance and observance when due, whether at stated maturity, by
acceleration or otherwise, of all of the Obligations now or hereafter existing,
whether for principal, interest (including, without limitation, all interest
that accrues after the commencement of any insolvency, bankruptcy or
reorganization of Parent, whether or not constituting an allowed claim in such
proceeding), fees, commissions, expense reimbursements, liquidated damages,
indemnifications or otherwise (such obligations, to the extent not paid by
Parent being the “Guaranteed Obligations”), and agrees to pay any and all
reasonable costs, fees and expenses (including reasonable counsel fees and
expenses) incurred by Collateral Agent and the Lenders in enforcing any rights
under the guaranty set forth herein. Without limiting the generality of the
foregoing, Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by Parent to Collateral
Agent and the Lenders, but for the fact that they are unenforceable or not
allowable due to the existence of an insolvency, bankruptcy or reorganization
involving Parent.

       3.2      Guaranty Absolute. Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Notes,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of Collateral Agent or
the Lenders with respect thereto. The obligations of Guarantor under this
Guaranty are independent of the Guaranteed

1

--------------------------------------------------------------------------------

Obligations, and a separate action or actions may be brought and prosecuted
against Guarantor to enforce such obligations, irrespective of whether any
action is brought against Parent or any other Guarantor or whether Parent or any
other Guarantor is joined in any such action or actions. The liability of
Guarantor under this Guaranty constitutes a primary obligation, and not a
contract of surety, and to the extent permitted by law, shall be irrevocable,
absolute and unconditional irrespective of, and Guarantor hereby irrevocably
waives any defenses it may now or hereafter have in any way relating to, any or
all of the following:

                         (a) any lack of validity of the Notes or any agreement
or instrument relating thereto;

                         (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Guaranteed Obligations, or any
other amendment or waiver of or any consent to departure from the Notes,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to Parent or otherwise;

                         (c) any taking, exchange, release, subordination or
non-perfection of any Collateral, or any taking, release or amendment or waiver
of or consent to departure from any other guaranty, for all or any of the
Guaranteed Obligations;

                         (d) any change, restructuring or termination of the
corporate, limited liability company or partnership structure or existence of
Parent; or

                         (e) any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by Collateral Agent or the Lenders that might otherwise
constitute a defense available to, or a discharge of, Parent or any other
guarantor or surety.

          This Guaranty shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by Collateral Agent, the Lenders or any
other entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.

          3.3      Waiver. Guarantor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that Collateral Agent or the
Lenders exhaust any right or take any action against any Borrower or any other
person or entity or any Collateral. Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 3.3 is knowingly made in
contemplation of such benefits. Guarantor hereby waives any right to revoke this
Guaranty, and acknowledges that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.

          3.4      Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the indefeasible cash payment in full of the Guaranteed Obligations and
all other amounts payable under this Guaranty, the Subscription Agreements and
the Notes, (b) be binding upon Guarantor, its successors and assigns and (c)
inure to the benefit of and be enforceable by the Lenders and their successors,
pledgees, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Guaranty (including,
without limitation, all or any portion of its Notes owing to it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Collateral Agent or Lender herein or
otherwise.

2

--------------------------------------------------------------------------------

          3.5      Subrogation. Guarantor will not exercise any rights that it
may now or hereafter acquire against the Collateral Agent or any Lender or other
Guarantor (if any) that arise from the existence, payment, performance or
enforcement of such Guarantor’s obligations under this Guaranty, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from the Collateral Agent or any Lender
or other Guarantor (if any), directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security solely on account of
such claim, remedy or right, unless and until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been indefeasibly
paid in full.

          3.6      Maximum Obligations. Notwithstanding any provision herein
contained to the contrary, Guarantor’s liability with respect to the Obligations
shall be limited to an amount not to exceed, as of any date of determination,
the amount that could be claimed by Lenders from Guarantor without rendering
such claim voidable or avoidable under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

4.      Miscellaneous.

          4.1      Expenses. Guarantor shall pay to the Lenders, on demand, the
amount of any and all reasonable expenses, including, without limitation,
attorneys’ fees, legal expenses and brokers’ fees, which the Lenders may incur
in connection with exercise or enforcement of any the rights, remedies or powers
of the Lenders hereunder or with respect to any or all of the Obligations.

          4.2      Waivers, Amendment and Remedies. No course of dealing by the
Lenders and no failure by the Lenders to exercise, or delay by the Lender in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, and no single or partial exercise thereof shall preclude any other or
further exercise thereof or the exercise of any other right, remedy or power of
the Lenders. No amendment, modification or waiver of any provision of this
Guaranty and no consent to any departure by Guarantor therefrom, shall, in any
event, be effective unless contained in a writing signed by the Majority in
Interest (as such term is defined in the Collateral Agent Agreement) or the
Lender or Lenders against whom such amendment, modification or waiver is sought,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. The rights, remedies and powers of
the Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.

          4.3      Notices. All notices or other communications given or made
hereunder shall be given in the same manner as set forth in Section 14(a) of the
Subscription Agreement to the party to receive the same at its address set forth
below or to such other address as either party shall hereafter give to the other
by notice duly made under this Section:

To Guarantor, to: Liberty Star Uranium & Metals Corp.   5610 E. Sutler Lane  
Tucson, Arizona 85712   Attn: James A. Briscoe, President   Fax: (520) 844-1118
    With a copy by telecopier only to:       Clark Wilson LLP   800-885 West
Georgia Street

3

--------------------------------------------------------------------------------


  Vancouver, B.C. Canada   Attn: Bernard Pinsky, Esq.   Fax: (604) 687-6314    
To Lenders: To the addresses and telecopier numbers set   Forth on Schedule A  
  To the Collateral Agent: Collateral Agents, LLC   111 West 57th Street, Suite
1416   New York, NY 10019   Attn: General Counsel   Fax: (212) 245-9101        
If to Guarantor, Lender or   Collateral Agent, with a copy by telecopier only
to:       Grushko & Mittman, P.C.   551 Fifth Avenue, Suite 1601   New York, New
York 10176   Fax: (212) 697-3575

Any party may change its address by written notice in accordance with this
paragraph.

          4.4      Term; Binding Effect. This Guaranty shall (a) remain in full
force and effect until payment and satisfaction in full of all of the
Obligations; (b) be binding upon Guarantor and its successors and permitted
assigns; and (c) inure to the benefit of the Lenders and their respective
successors and assigns. All the rights and benefits granted by Guarantor to the
Collateral Agent and Lenders hereunder and other agreements and documents
delivered in connection therewith are deemed granted to both the Collateral
Agent and Lenders. Upon the payment in full of the Obligations, (i) this
Guaranty shall terminate and (ii) the Lenders will, upon Guarantor’s request and
at Guarantor’s expense, execute and deliver to Guarantor such documents as
Guarantor shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever.

          4.5      Captions. The captions of Paragraphs, Articles and Sections
in this Guaranty have been included for convenience of reference only, and shall
not define or limit the provisions hereof and have no legal or other
significance whatsoever.

          4.6      Governing Law; Venue; Severability. This Guaranty shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts or choice of law. Any legal action or
proceeding against Guarantor with respect to this Guaranty must be brought only
in the courts of the State of New York or of the United States for the Southern
District of New York, and, by execution and delivery of this Guaranty, Guarantor
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. Guarantor hereby
irrevocably waives any objection which they may now or hereafter have to the
laying of venue of any of the aforesaid actions or proceedings arising out of or
in connection with this Guaranty brought in the aforesaid courts and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that any such action or proceeding brought in any such court has been brought in
an inconvenient forum. If any provision of this Guaranty, or the application
thereof to any person or circumstance, is held invalid, such invalidity shall
not affect any other provisions which can be given effect without the invalid
provision or application, and to this end the provisions hereof shall be
severable and the remaining, valid provisions shall remain of

4

--------------------------------------------------------------------------------

full force and effect. This Guaranty shall be deemed an unconditional obligation
of Guarantor for the payment of money and, without limitation to any other
remedies of Lenders, may be enforced against Guarantor by summary proceeding
pursuant to New York Civil Procedure Law and Rules Section 3213 or any similar
rule or statute in the jurisdiction where enforcement is sought. For purposes of
such rule or statute, any other document or agreement to which Lenders and
Guarantor are parties or which Guarantor delivered to Lenders, which may be
convenient or necessary to determine Lenders’ rights hereunder or Guarantor’s
obligations to Lenders are deemed a part of this Guaranty, whether or not such
other document or agreement was delivered together herewith or was executed
apart from this Guaranty. Each party hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement or any other Transaction Document
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. Each Guarantor irrevocably appoints Parent its true and
lawful agent for service of process upon whom all processes of law and notices
may be served and given in the manner described above; and such service and
notice shall be deemed valid personal service and notice upon each such
Guarantor with the same force and validity as if served upon such Guarantor.

          4.7      Alaska Acknowledgement. For the purpose of complying with
Alaska Statute 34.20.160 for the benefit of Collateral Agent and the Lenders,
Guarantor acknowledges and agrees as follows: GUARANTOR IS PERSONALLY OBLIGATED
AND FULLY LIABLE FOR THE AMOUNTS DUE UNDER THIS GUARANTY. EACH OF THE LENDERS
AND THE COLLATERAL AGENT SEVERALLY HAS THE RIGHT TO SUE ON THIS GUARANTY AND TO
OBTAIN A PERSONAL JUDGMENT AGAINST GUARANTOR FOR SATISFACTION OF THE AMOUNTS DUE
UNDER THIS GUARANTY EITHER BEFORE OR AFTER A JUDICIAL FORECLOSURE UNDER ALASKA
STATUTES 09.45.170 -09.45.220 OF ANY MORTGAGE OR DEED OF TRUST GIVEN BY
GUARANTOR TO SECURE PAYMENT OF THE AMOUNTS DUE UNDER THIS GUARANTY.

          4.8      Satisfaction of Obligations. For all purposes of this
Guaranty, the payment in full of the Obligations shall be conclusively deemed to
have occurred when either the Obligations have been indefeasibly paid or all
outstanding Notes have been converted to common stock pursuant to the terms of
the Notes and the Subscription Agreements.

          4.9      Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have executed and delivered this
Guaranty, as of the date first written above.


“GUARANTOR”
BIG CHUNK CORP.
an Alaska corporation

 

By: _____________________________________

Its: _____________________________________

 

 

This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

6

--------------------------------------------------------------------------------

SCHEDULE A TO GUARANTY

LENDERS
NOTE PRINCIPAL AMOUNT
ISSUED ON AUGUST 14, 2009 ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196 $338,251.00



HARBORVIEW MASTER FUND L.P.
Harbor House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $76,847.00



PLATINUM PARTNERS LONG TERM GROWTH VI
152 West 57th Street
New York, NY 10019
Attn: Mark Nordlicht
Fax: (212) $126,116.00



BRIO CAPITAL LP
401 E. 34th St.-Suite South 33C
New York, NY 10016
Fax: (646) 390-2158 $21,857.00


DOUBLE U MASTER FUND LP
Harbour House,
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $26,106.00



TOTAL $589,177.00

7

--------------------------------------------------------------------------------

SCHEDULE A TO GUARANTY (continued)

LENDERS
NOTE PRINCIPAL AMOUNT
ISSUED ON MAY 22, 2009 ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196 $91,658.00



HARBORVIEW MASTER FUND L.P.
Harbor House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $22,185.00



PLATINUM PARTNERS LONG TERM GROWTH VI
152 West 57th Street
New York, NY 10019
Attn: Mark Nordlicht
Fax: (212) $34,561.00



BRIO CAPITAL LP
401 E. 34th St.-Suite South 33C
New York, NY 10016
Fax: (646) 390-2158 $8,324.00


DOUBLE U MASTER FUND LP
Harbour House,
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $7,008.00



IROQUOIS MASTER FUND LTD.
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-3452 $6,932.00





8

--------------------------------------------------------------------------------